Citation Nr: 1014111	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  07-23 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.	 Entitlement to an initial rating in excess of 50 
percent for posttraumatic stress disorder (PTSD).

2.	 Entitlement to an increased rating in excess of 10 
percent for residuals, Austin bunionectomy and arthroplasty, 
second toe, with hallux valgus and tinea pedis, left foot.

3.	 Entitlement to an increased rating in excess of 10 
percent for chondromalacia, right knee, status post 
arthroscopic surgery.

4.	 Entitlement to a compensable rating for alveolar 
fracture residuals in area no. 9.

5.	 Entitlement to service connection for a chronic back 
disorder. 






REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to 
December 1970, and from September 1972 to April 1975.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which in pertinent part granted service connection 
for PTSD and assigned a 50 percent initial evaluation, 
effective from July 14, 2004.  The Veteran appealed the 
initial disability rating.  See Fenderson v. West, 12 Vet. 
App. 119, 125-26 (1999).  The rating decision on appeal also 
denied claims for increased ratings for left foot and right 
knee disabilities. 
 
A March 2007 personal hearing was held before a Decision 
Review Officer (DRO).           The Veteran then testified 
during a January 2010 Board personal hearing before the 
undersigned Acting Veterans Law Judge at the Board's Central 
Office in Washington, D.C.  Transcripts of both proceedings 
have been made of record.  During the Board hearing, through 
his representative, the Veteran withdrew from consideration 
claims previously on appeal for service connection for a back 
disorder and a compensable rating for residuals of an 
alveolar fracture; hence, these claims are no longer before 
the Board.  See 38 C.F.R. § 20.204 (2009).

Also during the January 2010 Board personal hearing, the 
Veteran's representative asserted that there was clear and 
unmistakable error (CUE) in a January 27, 1989 RO rating 
decision denying a claim for increased rating for a right 
knee disability, to the extent the decision did not consider 
entitlement to a temporary total rating for surgical 
convalescence under 38 C.F.R. § 4.30.  This additional 
assertion of CUE has not been initially developed and 
adjudicated by the RO.  The Board makes no finding at this 
point as to whether the assertions specifically allege 
factual or legal error and assert how the error resulted in a 
manifestly different outcome.  Such questions can be 
initially addressed in the initial adjudication of any CUE 
claim, which includes the question of whether CUE has been 
specifically alleged. Accordingly, the matter is referred to 
the RO for appropriate consideration.  

Additionally, the Board would point out that any assertion of 
CUE in a January 1989 rating decision is not inextricably 
intertwined with the right knee increased rating issue 
currently on appeal, which claim was raised in July 2004.  
The issue of right knee increased rating issue is not 
inextricably intertwined with the assertions of CUE because 
the claims are determined on a different factual basis; 
therefore, the right knee increased rating issue on appeal 
can be adjudicated without ultimate resolution of the CUE 
claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991); see 
also Flash v. Brown, 8 Vet. App. 332, 340 (1995) (earlier 
effective date claims and CUE "are different, mutually 
exclusive routes to the goal of determining an effective 
date").  


FINDINGS OF FACT

1.	 For the initial rating period from July 14, 2004 
effective date of service connection, the Veteran's PTSD has 
involved no worse than occupational and social impairment 
with reduced reliability and productivity.  

2.	 For the increased rating period from February 5, 2003, 
one year prior to receipt of formal increased rating claim on 
February 5, 2004, the Veteran's left foot disability has more 
nearly approximated a severe left foot injury.

3.	 For the entire increased rating period, the Veteran's 
right knee disability (chondromalacia, status post 
arthroscopy) has been manifested by limitation of motion no 
worse than from 0 to 90 degrees, with pain at the endpoint of 
motion, and without objective signs of lateral subluxation or 
instability.

4.	 On January 20, 2010, prior to the promulgation of a 
decision on the claims for an increased rating for a dental 
condition, and service connection for a back condition, the 
Board received notification from the Veteran that a 
withdrawal of the appeal as to these claims is requested.


CONCLUSIONS OF LAW

1.	 The criteria for an initial rating higher than 50 
percent for PTSD are not met for any period of initial 
rating.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 
4.3, 4.7, 4.10; 4.130, Diagnostic Code 9411 (2009).

2.	 Resolving reasonable doubt in the Veteran's favor, the 
criteria are met for a 30 percent rating for residuals, 
Austin bunionectomy and arthroplasty, second toe, with hallux 
valgus and tinea pedis, left foot, for the increased rating 
period from February 5, 2003.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.71, 4.71a, 
Diagnostic Code 5284 (2009).

3.	 The criteria for a higher rating than 10 percent for 
chondromalacia, right knee, status post arthroscopic surgery, 
are not met for any period.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 
4.59, 4.71, 4.71a, Diagnostic Codes 5014-5003, 5260, 5261 
(2009).

4.	 The criteria for withdrawal of an appeal by the Veteran 
on the claim for a compensable rating for alveolar fracture 
residuals in area no. 9 have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002 & Supp. 2009); 38 C.F.R. § 
20.204 (2009).

5.	The criteria for withdrawal of an appeal by the Veteran 
on the claim for service connection for a back ache have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 
2009); 38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009), prescribes several requirements as to VA's duty 
to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits.  Implementing regulations are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2009).  VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must inform the claimant of any information and 
evidence (1) that is necessary to substantiate the claim; (2) 
that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf.  

Through VCAA notice correspondence dated in April 2004 and 
March 2005,             the RO notified the Veteran as to 
each element of satisfactory notice set forth under             
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) on the claims 
for increased ratings for left foot and right knee 
disabilities.  The June 2007 Statement of the Case (SOC) 
explained the general criteria to establish claims for higher 
disability ratings.  The VCAA notice further indicated the 
joint obligation between VA and the Veteran to obtain 
pertinent evidence and information, stating that VA would 
undertake reasonable measures to assist in obtaining 
additional VA medical records, private treatment records and 
other Federal records.  

The relevant notice information must have been timely sent.  
The VCAA notice correspondence was issued prior to the rating 
decision on appeal, and thus comported with the timing of 
notice requirement. 

In regard to the claim on appeal for a higher initial rating 
for PTSD, the requirement of VCAA notice does not apply.  
Where a claim for service connection has been substantiated 
and an initial rating and effective date assigned, the filing 
of a Notice of Disagreement (NOD) with the RO's decision as 
to the assigned disability rating does not trigger additional 
38 U.S.C.A. § 5103(a) notice.  The claimant bears the burden 
of demonstrating any prejudice from defective VCAA notice 
with respect to either of these "downstream elements."  See 
Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  See also 
Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  This is 
the case here, in that the claim for service connection for 
PTSD has been substantiated, and no further notice addressing 
the downstream disability rating requirement is necessary.  

The RO has taken appropriate action to comply with the duty 
to assist the Veteran through obtaining records of VA 
outpatient treatment.  The Veteran has undergone VA medical 
examinations.  See 38 C.F.R. §4.1 (for purpose of application 
of the rating schedule accurate and fully descriptive medical 
examinations are required with emphasis on the limitation of 
activity imposed by the disabling condition).               
In support of his claims, the Veteran has provided numerous 
personal statements. He has testified during a March 2007 DRO 
hearing, and January 2010 Board hearing.  There is no 
indication of any further available evidence or information 
which has not already been obtained.  The record as it stands 
includes sufficient competent evidence to decide the claims.  
See 38 C.F.R. § 3.159(c)(4).  Under these circumstances, no 
further action is necessary to assist the Veteran.  
Accordingly, the Board will adjudicate the claims on the 
merits. 



Background and Analysis

I.	Issues Withdrawn from Appellate Status

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2009).  An 
appeal may be withdrawn as to any or all issues involved in 
the appeal at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.204 (2009).  Withdrawal may be made 
by the appellant or by his or her authorized representative.  
38 C.F.R. § 20.204.  In the present case, the Veteran during 
the January 2010 hearing withdrew his appeal as to the claims 
of entitlement to a compensable rating for alveolar fracture 
residuals in area no. 9, and service connection for a back 
disorder.  Hence, there remain no allegations of errors of 
fact or law for appellate consideration pertinent to these 
claims.  Accordingly, the Board does not have jurisdiction to 
review these matters on appeal and they are dismissed.

II. Rating Claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2009).  Each service-
connected disability is rated on the basis of specific 
criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 C.F.R. § 4.1. 
 
Whereas with the claim for a higher initial rating for PTSD, 
a veteran appeals the rating initially assigned for the 
disability in concurrence with the grant of service 
connection for it, VA must consider the propriety of a staged 
rating that is indicative of changes in the severity of the 
course of his disability over time.              In Fenderson 
v. West, 12 Vet. App. 119 (1999), the Court recognized a 
distinction between a veteran's dissatisfaction with an 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected disorder.  In the case of the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability (the circumstances of 
the present appeal), separate ratings can be assigned for 
separate periods of time based on the facts found - 
"staged" ratings.  See Fenderson, supra, at 125-26.

By comparison, where an increase in the level of an already 
established service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a 
claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).

A.	 Initial Rating for PTSD

The VA rating schedule provides that psychiatric disorders 
other than eating disorders, including PTSD, are to be 
evaluated according to a General Rating Formula for Mental 
Disorders.  38 C.F.R. § 4.130.  Under that formula, a 10 
percent rating is assigned for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication. 
 
A 30 percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-term and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating may be assigned where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessed rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships. 
 
A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411. 
 
The symptoms and manifestations listed under the above rating 
formula are not requirements for a particular evaluation, but 
are examples providing guidance as to the type and degree of 
severity of these symptoms.  Consideration also must be given 
to factors outside the rating criteria in determining the 
level of occupational and social impairment.  Mauerhan v. 
Principi, 16 Vet. App. 436, 442 (2002).

The Global Assessment of Functioning (GAF) Scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  The GAF Scale score is based on 
all of the veteran's psychiatric impairments.  A GAF Scale 
score of 21 to 30 indicates behavior is considerably 
influenced by delusions or hallucinations, or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal 
preoccupation), or inability to function in almost all areas 
(e.g., stays in bed all day; no job, home, or friends).  A 
GAF Scale score of 31 to 40 indicates some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant), or an major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work).  A GAF 
Scale score of 41 to 50 indicates serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF Scale score of 51 to 60 represents 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with coworkers).  A 61 to 70 GAF Scale 
score indicates some mild symptoms (e.g., depressed mood and 
mild insomnia), or some difficulty in social, occupational, 
or school functioning (e.g., occasional truancy, or theft 
within the household), but generally functioning pretty well, 
and has some meaningful interpersonal relationships.  

Records of VA outpatient treatment beginning in January 2005 
show a period of continued involvement in group therapy 
intended for treatment of PTSD symptoms.

The Veteran underwent a VA compensation examination by a 
psychiatrist in September 2005.  He described having problems 
with anger, irritability, and some depression.  He indicated 
having had guilt that he had survived and others did not 
related to his service in Vietnam.  The Veteran further 
reported that he had become emotionally detached, and did not 
like being around other people including situations whether 
there were crowds.  He endorsed an exaggerated startle 
response, flashbacks from service, and difficulty sleeping.  
On mental status evaluation the Veteran's mood was mildly 
dysphoric with some underlying anger, and affect was 
constricted in range.  Thought processes were goal-directed 
and well organized.  The Veteran denied any suicidal or 
homicidal ideation.  He reported having vague suicidal 
ideation off and on.  He had fair insight and judgment.  
Short-term and long-term memory were grossly intact.     

The diagnoses from the September 2005 VA examination were 
PTSD and cannabis abuse.  A Global Assessment of Functioning 
(GAF) score was assigned of 60 to 65 for PTSD, and 70 to 80 
for cannabis abuse.  The VA examiner wrote that the Veteran 
had moderate to severe social and occupational dysfunction 
secondary to his PTSD.  

The report of a March 2006 VA outpatient psychology 
consultation indicates that          the Veteran had lost his 
job in 2003 after testing positive for marijuana.  Mental 
status evaluation indicated that activities of daily living 
were within normal limits.  Speech was logical, coherent, and 
of normal rhythm and rate.  The Veteran was oriented to 
person, place and time.  Anxiety levels, memory, 
concentration, and insight and judgment were within normal 
limits.  There were no notable anger problems.  Thought 
process included some auditory hallucinations.  Affect was 
appropriate.  Mood was somewhat irritable.  There was no 
suicidal or homicidal ideation or plan.  The diagnosis was 
continuous marijuana dependence. 

Upon further VA medical examination in April 2007, the 
Veteran described symptoms of a moderate sleep problem, 
depressed mood, mood swings, periodic anger, and long periods 
of isolation.  In terms of social functioning, he reportedly 
isolated himself and engaged in few social activities, but 
was capable of basic activities of daily living.  On 
objective evaluation, the Veteran was cooperative, alert, 
coherent, and oriented.  No delusions were elicited, and no 
hallucinations reported.  Behavior was appropriate.  The 
Veteran denied any suicidal thoughts, ideation, plan or 
intent.  In the past he had occasional thoughts of suicide 
and homicide, but no intent or plan.  He was able to maintain 
personal hygiene and basic activities of daily living.  There 
was no significant memory loss or impairment.  There was no 
reported obsessive or ritualistic behavior that interfered 
with routine activities.  Rate and flow of speech was normal.  
No panic attacks were reported.  There was some depression, 
depressed mood and anxiety reported.  There was significant 
impairment in impulse control at times.  There was 
significant sleep impairment.

The diagnosis was PTSD, chronic and severe.  It was noted 
that the Veteran had a sense of poor future, poor sleep, 
irritability, startle response and hypervigilance.  The 
duration of the disturbance was for many years.  The assigned 
GAF score     was 48.

On examination in March 2008, the Veteran on mental status 
evaluation was well-oriented and had normal appearance and 
hygiene.  He was somewhat evasive in his responses.  Behavior 
was appropriate.  Affect and mood appeared normal.  
Communication was normal, although there seemed to be 
pressured speech.  Concentration appeared to be normal.  
There was no history of panic attacks.      The Veteran 
stated he was suspicious and did not trust anyone.  He denied 
delusions but stated that he had hallucinations, although to 
the examiner he did not appear to be hallucinating.  He 
denied obsessive rituals.  Thought processes were normal,   
and without impaired abstract thinking.  He stated that in 
the past, he had passive thoughts of committing suicide in 
1971.  There was no homicidal ideation.             The 
diagnosis was PTSD, chronic; and cannabis abuse, probably 
secondary to stress from Vietnam and the development of PTSD.  
The assigned GAF was 50. 

The VA examiner further commented that the Veteran had 
recurrent recollections of events and traumatic distressing 
dreams, and made efforts to avoid association with the trauma 
and activities that aroused them.  He had no participation in 
other activities and called himself a loner, and had a 
feeling of detachment for others.    He had difficulty 
falling asleep and irritability, and outbursts of anger.  The 
Veteran also had an exaggerated startle response, difficulty 
concentrating and hypervigilance.  The stress caused from 
PTSD and chronic drug abuse probably had interfered with his 
occupation and daily functioning.  In addition, according to 
the examiner, he appeared to have exaggerated his complaints 
and the review of his records revealed this had occurred in 
the past.  The prognosis was poor because of drug dependence 
and psychological condition.  There were problems with 
interpersonal relations and a tendency to exaggerate physical 
complaints.  

According to review of the record, the criteria for the 
assignment of the next higher rating of 70 percent for PTSD 
are not met at any point since during the initial rating 
appeal, from the July 14, 2004 effective date of service 
connection.  Under 
38 C.F.R. § 4.130, Diagnostic Code 9411, a 70 percent 
evaluation requires evidence of occupational and social 
impairment with deficiencies in most areas.  The 
preponderance of the competent evidence indicates that the 
requisite level of severity of service-connected psychiatric 
disability for assignment of a 70 percent rating has not been 
met. 

Considering the constituent elements of the 70 percent rating 
criteria, the Veteran has not been shown to have recent 
suicidal ideation, or any obsessive rituals.  Speech on one 
occasion was pressured, but not approaching illogical or 
irrelevant.  The level of depressed mood or anxiety has never 
approached a continuous level, or compromised the ability to 
function independently or limited activities of daily living.  
While the Veteran is found to have some impaired impulse 
control, there       is no indication or suggestion this is 
associated with periods of violent behavior.  Nor is there an 
absence of personal hygiene.  To the extent the Veteran has 
difficulty adapting to an industrial environment, it is 
considered that he has a near 20-year employment history 
which only ended due to a positive drug test and not 
identified symptoms of underlying PTSD.  In addition, while 
there is limitation in social interaction, there is no 
indication the Veteran is unable to maintain effective social 
relationships.  Thus, none of the specific denoted criteria 
for a 70 percent rating per Diagnostic Code 9411 are met in 
this case for any period of initial rating appeal.  38 C.F.R. 
§ 4.130. 

Apart from the above-referenced symptomatology, the general 
findings associated with several VA mental health evaluations 
depict a lesser degree of severity of symptomatology than 
that corresponding to a 70 percent rating.  In this regard, 
thought process has consistently been indicated as being 
normal, as has memory and concentration.  Mood has been 
described in terms of mildly dysphoric or irritable, but 
never as indicating a more pronounced depression or 
disturbance.  There are no signs of obsessive or ritualistic 
behavior, and no panic attacks.             The Veteran 
remained fully capable of activities of daily living.  The 
most recent VA examiner while chronicling the full extent of 
symptoms, did observe a tendency to exaggerate complaints as 
to physical conditions and otherwise.  While the March 2007 
VA examiner diagnosed PTSD, "chronic and severe," the 
statement of the severity of PTSD as such cannot be 
dispositive, where the underlying symptoms shown do not 
establish a similarly severe level of psychiatric impairment.  
See 
38 C.F.R. § 4.126(a) ("When evaluating a mental disorder... 
the rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination"). 

The Board has further considered that at least one VA 
examiner attributed the Veteran's cannabis use to his 
service-connected PTSD.  For this reason, the Board has 
considered the psychiatric impairment associated with a 
substance abuse disorder as part of the rating for the 
service-connected PTSD, without differentiation.  See Allen 
v. Principi, 237 F.3d 1368, 1381 (Fed. Cir. 2001) (while 
service connection on a direct basis for substance abuse is 
entirely precluded, there is a limited exception to this 
doctrine when there is "clear medical evidence" 
establishing that alcohol or drug abuse was acquired as 
secondary to a service-connected disability, itself not due 
to willful misconduct).  That notwithstanding, there is no 
indication that cannabis abuse that is associated with the 
PTSD, together with the PTSD symptoms, show a greater level 
of impairment than that already recognized in the assignment 
of a 50 percent initial disability rating.  Notably, the 
September 2005 VA examiner, when considering cannabis use 
alone assigned a relatively high GAF score of 70 to 80, and 
did not assign a much lower score until also considering PTSD 
of 60 to 65 -- this reflects the assessment that the portion 
of psychiatric symptomatology attributable to cannabis use by 
itself is relatively minimal, and thus not a realistic basis 
for assigning a greater disability rating in the instant 
case. 

The assigned GAF scores are somewhat divergent in this case.  
The initial VA examiner assigned a GAF of 60 to 65, while 
subsequent examiners denoted GAFs of 50, and 48 respectively.  
The American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994) 
(DSM-IV) provides that a GAF score of 41 to 50 is indicative 
of serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF score in the 51 to 60 
range is indicative of moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or            
co-workers).  A GAF score of 61 to 70 suggests that 
psychiatric disability is manifested by some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning, but generally 
functioning pretty well, and with some meaningful 
interpersonal relationships.

The preliminary GAF score continues to correspond to the 
existing 50 percent schedular evaluation for PTSD.  Although 
the latter two scores are notably worse, the Board emphasizes 
that the actual symptomatology shown is ultimately 
dispositive.  See again, 38 C.F.R. § 4.126(a).  Here, the 
signs and symptoms of PTSD observed on the latter two 
examinations did not portend of the level of impairment that 
would qualify for assignment of a higher disability rating. 
In summary, a 50 percent initial rating best approximates the 
severity of the Veteran's service-connected PTSD during the 
initial rating period under consideration. 

B.	  Increased Rating for Left Foot Disability

The Veteran's left foot disability has been rated 10 percent 
disabling under provisions of Diagnostic Code 5280.  Under 
that rating criteria, hallux valgus, unilateral, is to be 
rated as 10 percent disabling, if operated upon with 
resection of metatarsal head, or if severe, and equivalent to 
amputation of the great toe.

The implementation of another diagnostic code is permitted if 
warranted under the circumstances of a particular case.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 529 (1992) (an 
alternative diagnostic code than that applied by the RO may 
be appropriate under the circumstances, and where a claim is 
evaluated under this criteria, the VA adjudicator should 
explain the basis for this determination).         See also 
Butts v. Brown, 5 Vet. App. 532, 538 (1993).

38 C.F.R. § 4.71a, Diagnostic Code 5284 pertains to the 
evaluation of injuries of  the foot.  This diagnostic code 
provides that a 10 percent rating is assigned for moderate 
foot injuries, a 20 percent rating for moderately severe foot 
injuries,          and a 30 percent rating for severe foot 
injuries.  With actual loss of use of the foot,   a 40 
percent rating is warranted.  The words "moderate," 
"moderately severe," and "severe" are not defined in 
Diagnostic Code 5284.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6 (2009). 

The Veteran underwent a VA examination of the feet in April 
2004.  He provided a medical history of a left bunionectomy 
procedure in 1992, with shortening of the second toe, and a 
repeat bunionectomy in 2003 because of hallux valgus.  There 
was also a reported history of tinea pedis with itching and 
crusting, and flare-ups a couple of times per day.  On 
musculoskeletal examination the feet had some calluses.  
There was slight tenderness on palpation of the plantar 
surfaces of both feet, and of the metatarsal heads of the 
toes.  There was flatfeet with no deformities. The third toe 
on the left had a hammertoe deformity.  On the left foot 
there was mild angulation of the great toe.  The Veteran 
described having limited function with standing and walking, 
and using orthotics without benefit.  Examination of the skin 
revealed cracks in between all the toes of the left foot.  
There was a 4 by 0.1-cm scar at the dorsum of the left second 
digit, and a 7 by 0.2-cm scar on the dorsum of the left great 
toe.  Lesions affected less than one percent of the total 
body, and were not associated with any nervous condition or 
systemic disease.  X-rays of the left foot showed an 
osteotomy with two metallic screw nails transfixed with the 
first metatarsal, which had corrected a hallux valgus.  The 
diagnosis was status post bunionectomy in 2003, with tinea 
pedis. 

Upon reexamination May 2005, the Veteran clarified that tinea 
pedis affected the right foot and not the left side.  
Examination of the feet and toes on the left side indicated 
no painful motion, edema, disturbed circulation, or weakness 
or atrophy of the musculature.  There was tenderness on the 
lateral aspect of the feet.  There was no flatfoot condition.  
Palpation of the plantar surface revealed no tenderness.  The 
Achilles tendon was in good alignment.  Dorsiflexion and 
palpation of the toes did not produce pain.  The Veteran did 
not have Morton's metatarsalgia.  There was limited function 
for standing and walking because of the right foot deformity.         
An x-ray showed no evidence of fracture and minimal narrowing 
of the first metatarsophalangeal joint.  The diagnosis was of 
Austin bunionectomy and arthroplasty second toe on the left 
foot. 

On a VA orthopedic examination of July 2007, the medical 
inquiry was limited to symptomatology of the right foot.  
Objective examination did note in passing that evaluation of 
the left foot revealed no painful motion, edema, disturbed 
circulation, weakness or atrophy of the musculature.  There 
was active motion in the metatarsophalangeal joint of the 
left great toe.  There was a slight degree of valgus 
alignment of the great toe present.  The left foot also 
showed forefoot/midfoot malalignment of a slight degree, 
which could not be corrected by manipulation.  There was no 
deformity such as inward rotation of the superior portion of 
the os calcis, medial tilting of the upper border of the 
talus, or marked pronation of the whole foot everted.  
Palpation of the left foot plantar surface revealed slight 
tenderness.  The left Achilles tendon was in good alignment.  
Pes cavus was not present.  There was a hammer toe at the 
left middle toe.  The Veteran required shoe inserts, but no 
orthopedic shoes, corrective shoes, or arch or foot supports.  

The Veteran underwent another VA examination in April 2008.  
He then described left foot pain occurring once per day, 
lasting six hours, at level 8 out of 10.  The pain was 
elicited by stress and was relieved by medication.  He was 
not receiving any treatment for this condition.  Examination 
of the left foot did not reveal edema, disturbed circulation, 
weakness, atrophy of the musculature or tenderness.  There 
was active motion in the metatarsophalangeal joint of the 
left great toe.  Pes planus and pes cavus were not present.  
No hammer toes were found.  Morton's metatarsalgia was not 
present.  Hallux valgus of the left foot was present, with 
the degree of angulation slight, and there was resection of 
the metatarsal head.  Hallux rigidus was not present.  There 
were limitations with standing and walking, due to recent 
right foot surgery.  An x-ray showed status post bunionectomy 
of the left foot, otherwise a negative left foot.  No tinea 
pedis was noted, and this component of the diagnosis was 
removed.

Having reviewed the foregoing, and resolving reasonable doubt 
in the Veteran's favor, the Board concludes that the 
assignment of a 30 percent rating for the service-connected 
left foot disability is warranted, for the presence of a 
severe foot injury pursuant to Diagnostic Code 5284.  
38 C.F.R. § 4.71a.  The Board will assign this increased 
rating from the February 5, 2003 date one-year preceding 
receipt of the Veteran's claim for increase onwards.  

The basis for the conclusion that the Veteran's left foot 
disability more nearly approximates severe degree of 
disability is based on the Veteran's testimony and 
description of pain and other symptoms, as well as the 
clinical findings from the VA examinations.  The VA 
examination results fluctuate to some extent between reports, 
but a clear depiction of service-connected disability can be 
made when considering the medical evidence in the aggregate.  
See 38 C.F.R. 4.2 ("It is the responsibility of the rating 
specialist to interpret reports of examination in the light 
of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability 
present.").  See also, Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).  

The Veteran has consistently shown tenderness to palpation on 
the plantar surfaces and metatarsal heads.  By all 
indication, there is a hammertoe deformity on the third toe.  
There is at least mild hallux angulation.  As indicated on 
the July 2007 examination, the left foot showed 
forefoot/midfoot malalignment of a slight degree, which could 
not be corrected by manipulation.  There also remains the 
fact that the Veteran has undergone resection of a portion of 
the left second toe.  Moreover, the Veteran is already in 
receipt of a 30 percent evaluation for severe disability 
involving his right foot, and much of the symptomatology on 
this left side is essentially comparable.  Considering these 
symptoms in their entirety, including to several areas of the 
toes and plantar surface, the Board will resolve any 
reasonable doubt in the Veteran's favor and determine that he 
has a severe left foot disability.  Per 38 C.F.R. § 4.71a, 
Diagnostic Code 5284, this corresponds to a 30 percent 
evaluation from February 5, 2003, which includes the one year 
period prior to receipt of the formal increased rating claim 
on February 5, 2004. 

The basis for an increased rating having been set forth 
above, it briefly warrants mention that no higher evaluation 
is warranted for any period of increased rating claim.  Under 
Diagnostic Code 5284, a 40 percent rating corresponds to 
actual loss of use of the foot, which is not demonstrated in 
this case.  The preponderance of the evidence establishes 
that the Veteran does not have flat feet or pes cavus.  There 
is no weakness or atrophy of the foot musculature.  There is 
no indication of left foot deformity.  Difficulty in standing 
and walking is attributed to a right foot disorder.  Tinea 
pedis also has been found not to be a currently active 
component of a left foot disability.  

Accordingly, a 30 percent rating is warranted for a left foot 
disability under provisions of the VA rating schedule.  The 
Board assigns this increased disability rating as of February 
5, 2003, the one-year preceding the relevant date of claim 
for increase in this case.  As indicated in Hazan v. Gober, 
10 Vet. App. 551, 522 (1997), in this case, the Board has 
determined that the language "within one year from such a 
date" in 38 U.S.C.A. § 5110(b)(2) and similar regulatory 
language in 38 C.F.R. § 3.400(o)(2) do not preclude the 
assignment of an effective date for the 30 percent increased 
rating earlier than the date of receipt of increased rating 
claim.                     In reaching the conclusion that 
the evidence of record in this case shows that the 
"earliest" date of factually ascertainable increase 
included the entire one year period prior to the date of 
receipt of the claim for increased rating, rather than 
reading the statutory and regulatory requirements as invoking 
a closed one year period based upon when the evidence first 
showed that entitlement arose, the Board has applied the rule 
of resolving such interpretive doubt in the Veteran's favor.  
See Brown v. Gardner, 513 U.S. 115, 118, 115 S.Ct. 552, 555, 
130 L.Ed.2d 462 (1994) ("interpretive doubt is to be 
resolved in the veteran's favor"), as quoted in Hazan   at 
521.

The Board further finds that such a reading is also most 
consistent with the rule to consider all the evidence of 
record, and that the Board's interpretation of this earlier 
effective date statute and regulation is most consistent with 
the legislative history, which shows Congressional intent 
that these effective date provisions were added in order to 
"permit payment of increased disability compensation 
retroactively to the date the evidence establishes the 
increase in the degree of disability had occurred"; "that 
the regulatory history indicates that the effective date of 
an increased rating pursuant to 38 C.F.R. § 3.400(o)(2) is 
when the evidence establishes that the increase in disability 
occurred, not the date of claim."  VAOPGCPREC 12-98.   This 
case is factually distinguishable from such cases as Harper 
v. Brown, 10 Vet. App. 125 (1997) and VAOPGCPREC 12-98, which 
involved factual entitlement to increase that arose after the 
date of receipt of claim for increased rating.  Therefore, a 
30 percent rating for a left foot disability is awarded 
effective from February 5, 2003. 

C.	 Increased Rating for Right Knee Disability

The Veteran's service-connected chondromalacia, right knee, 
status post arthroscopic surgery, is evaluated at the 10 
percent level under Diagnostic Code 5299-5014, for an 
unspecified orthopedic disorder rated on the basis of 
osteomalacia.  See 38 C.F.R. § 4.27 (2009) (permitting 
application of an analogous diagnostic code where an unlisted 
disease, injury, or residual condition is encountered).  
Diagnostic Code 5014 in turn provides that osteomalacia is to 
be rated as degenerative arthritis.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5003, degenerative arthritis will be 
rated on the basis of limitation of motion of the specific 
joint or joints involved.  When however, limitation of motion 
at the joint(s) involved is noncompensable, a 10 percent 
rating is warranted for each major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under this diagnostic code.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Where 
there is no limitation of motion but x-ray evidence of 
involvement of two or more major joints or minor joint 
groups, a 10 percent rating is assigned.  A 20 percent rating 
is assigned where the above is present but with occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a.

Normal range of motion for the knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.  

Diagnostic Code 5260 pertains to limitation of leg flexion, 
and provides for a noncompensable (0 percent) rating when 
flexion is limited to 60 degrees.  A 10 percent rating 
requires flexion limited to 45 degrees; a 20 percent rating 
requires flexion limited to 30 degrees; and the highest 
available 30 percent rating requires flexion limited to  15 
degrees.

Diagnostic Code 5261 provides that limitation of motion of 
the knee will be assigned a noncompensable (0 percent) rating 
when extension is limited to 5 degrees.  A 10 percent 
evaluation requires extension limited to 10 degrees; a 20 
percent rating requires extension limited to 15 degrees; a 30 
percent rating requires extension limited to 20 degrees; a 40 
percent rating requires extension limited to 30 degrees; and 
a maximum 50 percent rating is assigned when extension is 
limited to 45 degrees. 

VA's Office of General Counsel in a precedent opinion 
interpreted that separate disability ratings may be assigned 
for limitation of knee flexion and of knee extension without 
violation of the rule against pyramiding (at 38 C.F.R. § 
4.14), regardless of whether the limited motions are from the 
same or different causes. VAOPGCPREC 9-04.  

When evaluating a musculoskeletal disability based upon a 
range of motion, consideration is given to the degree of any 
additional limitation upon motion due to functional loss.  
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  This 
includes the analysis of additional functional impairment 
above and beyond the limitation of motion objectively 
demonstrated involving such factors as painful motion, 
weakness, incoordination, and fatigability, etc., 
particularly during times when these symptoms "flare up," 
such as during prolonged use, and assuming these factors are 
not already contemplated in the governing rating criteria.  
Id.  See also 38 C.F.R.          §§ 4.40, 4.45, and 4.59.

The evidence in this case includes a May 2005 report of VA 
orthopedic examination that includes findings pertinent to 
the right knee disability.  The Veteran described constant 
right knee pain and the need to use a brace.  It was 
objectively indicated that the knees were bilaterally within 
normal limits.  Drawer and McMurray's signs were negative.  
The right knee showed signs of locking pain.  Right knee 
range of motion was from 0 to 90 degrees, with pain occurring 
at 90 degrees.  Range of motion was additionally limited by 
pain and lack of endurance, but not fatigue, weakness, or 
incoordination.  An x-ray revealed narrowing of the joint 
space, marginal spurs and a small amount of effusion.  The 
diagnosis was revised from chondromalacia of the right knee, 
to degenerative joint disease of the right sided knee joint. 

The Veteran underwent a March 2007 VA general medical 
examination.  As to the musculoskeletal system, the 
examination indicated that the right knee had no tenderness 
to palpation, swelling or deformities noted.  There was an 
increased prominence in the upper tibia.  No instability was 
demonstrated.  Range of motion in the right knee was 0 to 130 
degrees passive, and to 90 degrees active.  No pain, 
weakness, decreased endurance, or incoordination was noted.  
No pain was noted with repetitive motion.  An x-ray showed 
osteopenia and degenerative joint disease. The diagnosis was 
recurring right knee pain, with degenerative joint disease.

On VA examination in April 2008, the Veteran described 
symptoms of a right knee condition of weakness, stiffness, 
swelling, and giving way.  He did not have heat, redness, 
lack of endurance, locking, fatigability, or dislocation.  
There was right knee pain once per month lasting for five 
days, at level 6 out of 10.  Physical examination indicated 
no signs of right knee edema, effusion, weakness, tenderness, 
redness, heat, subluxation or guarding of movement.  There 
was no locking pain, genu recurvatum or crepitus.  Range of 
motion was 0 to 90 degrees.  Joint function was not 
additionally limited by pain, fatigue, weakness, lack of 
endurance or incoordination after repetitive use.  The 
anterior and posterior cruciate ligament stability tests of 
the right knee were within normal limits, as were medial and 
lateral collateral ligaments stability tests, and medial and 
lateral meniscus tests.  An x-ray showed moderately advanced 
degenerative changes of the right knee/patella.  

Based upon the competent evidence of record, a 10 percent 
rating continues to represent the proper level of 
compensation for the Veteran's service-connected right knee 
disability.  Considering the existing rating premised on 
degenerative arthritis, a 10 percent evaluation is the 
highest available under Diagnostic Code 5003 for that 
manifestation alone as affecting the right knee joint.  
38 C.F.R. § 4.71a.  

When evaluating the right knee disability based upon knee 
mobility the most pronounced limitation of motion findings 
are from the May 2005 VA examination, indicating motion from 
0 to 90 degrees, with pain occurring at the endpoint of 
motion.  Subsequent VA medical examinations showed similar 
objective results.  Apart from pain at the end of knee 
flexion, there was no indication of additional limitation of 
motion due to functional loss, which is to be taken into 
account per the DeLuca decision.  The objective range of 
motion studies do not even approximate what would require 
assignment of a 10 percent rating under Diagnostic Codes 5260 
or 5261, for limitation of knee flexion, and extension, 
respectively.  38 C.F.R. § 4.71a.  Hence, limitation of 
motion of the right knee cannot be the predicate for any 
increased rating for the disability under review.  

The Board has further considered whether a separate 
evaluation may be warranted for other impairment of the knee 
under Diagnostic Code 5257, including with recurrent lateral 
subluxation and/or instability, and finds that this is not 
the case.  Diagnostic Code 5257 applies to evaluation of 
"other" knee impairment, such as recurrent subluxation or 
lateral instability.  Diagnostic Code 5257 provides a 10 
percent disability rating for slight disability, a 20 percent 
rating for moderate disability, and a maximum 30 percent 
rating for severe disability.  VAOPGCPREC 23-97 interpreted 
that a veteran may receive separate disability ratings for 
arthritis and instability of the knee, under Diagnostic Codes 
5003 and 5257, respectively, where the evidence demonstrates 
the presence of these separate disabilities.  In order for a 
knee disability rated under Diagnostic Code 5257 to warrant a 
separate rating for arthritis based on X-ray findings and 
limitation of motion, limitation of motion under Diagnostic 
Code 5260 or Diagnostic Code 5261 does not have to be 
compensable, but must meet the criteria for a noncompensable 
(zero-percent) rating. VAOPGCPREC 9-98.

The weight of the credible evidence in this case demonstrates 
that the Veteran does not actually have recurrent subluxation 
or lateral instability of the right knee.  The March 2007 VA 
examination report describes the knee as not having any 
instability.  A more in-depth evaluation on this subject from 
the April 2008 VA examination indicated negative findings on 
numerous tests intended to gauge the presence of knee 
ligament instability.  It is noted that the Veteran during 
Board hearing testimony described some instances of the knee 
giving way; however, given the lack of objective indications 
of any knee instability or evidence or episodes of 
subluxation, the preponderance of the evidence is against a 
finding that the generally alleged symptomatology shows 
recurrent subluxation or lateral instability that would 
qualify for a separate rating under Diagnostic Code 5257.  
Consequently, a 10 percent schedular rating for right knee 
chondromalacia is the appropriate rating, and a separate 
rating for instability of the right knee is not warranted.

The Veteran's representative has contended  that the RO has 
improperly evaluated the Veteran's right knee disorder under 
38 C.F.R. § 4.71a, Diagnostic Code 5014, pertaining to 
osteomalacia, when his actual condition is more analogous to 
degenerative arthritis.  As explained during the Board 
personal hearing, the various diagnoses of right knee 
disability, including chondromalacia and osteomalacia, 
reflect various forms of right knee arthritis, which is to be 
rated under Diagnostic Code 5003, or is to be rated as 
limitation of motion of the knee.  The Veteran's right knee 
disability has been correctly rated as forms of arthritis. 

Also raised by the Veteran's representative is a concern that 
evaluation of the right knee disorder at one point in the 
past was under Diagnostic Code 5014-5257 on the basis of knee 
instability, and that the RO's constantly changing use of 
diagnostic codes somehow has been detrimental to the Veteran.  
Having considered the relevant rating history, the Board 
finds that, while it was unnecessary for the RO to include 
Diagnostic Code 5257 as part of a hyphenated reference on the 
rating decision code sheet, there is no detrimental effect to 
the Veteran's claim for increased rating for a right knee 
disability (arthritis) occasioned by the RO's historical 
inclusion of various diagnostic codes in this way.  

The Veteran's representative identifies a time period in the 
mid-1990s when Diagnostic Code 5014-5257 was listed on the 
rating decision code sheet for this right knee disability.  
The actual disability has always been, and has always been 
rated as, arthritis, which includes considerations of 
limitation of motion, including due to pain and other 
orthopedic factors listed at 38 C.F.R. § 4.40 and 38 C.F.R. 
§ 4.45.  The RO never service connected instability of the 
right knee.  There was no evidence of instability of the 
right knee, and still is no credible evidence of instability.  
The reasons and bases section of the RO decisions reflect the 
ratings were based on arthritis, and limitations of motion 
due to arthritis, pain, and other orthopedic factors.  The 
RO's listing of Diagnostic Code 5257 in that context, along 
with Diagnostic Code 5014 which recognizes the actual 
osteoarthritis, reflects only consideration of other 
potentially applicable diagnostic codes by the RO, but does 
not reflect that a rating was assigned based on recurrent 
instability or recurrent subluxation.  

The current use of Diagnostic Codes 5014-5003, and 
consideration of whether a higher rating than 10 percent 
rating is warranted under the motion codes, Diagnostic Codes 
5260 and 5261, reflect a more accurate use of diagnostic 
codes actually used to rate the Veteran's service-connected 
right knee disability.  The change of diagnostic code 
references that does not include a hyphenated reference to 
Diagnostic Code 5257 is proper because it reflects how the 
Veteran's right knee disability has actually been rated 
historically, and also reflects what the competent evidence 
demonstrates is right knee disability, namely, arthritis 
(including chondromalacia and osteoarthritis).   

Aside from the question of whether the Veteran indeed 
currently has osteomalacia, the Board notes that Diagnostic 
Code 5014 per the VA rating schedule is to be evaluated as 
degenerative arthritis.  Thus, the same rating criteria as 
would apply if Diagnostic Code 5003 (for degenerative 
arthritis) were directly utilized is still being implemented 
in deciding this case on the merits.  Essentially, the 
current claim for increase is being evaluated as one for a 
higher rating for degenerative arthritis, and incorporating 
all potentially applicable criteria under which a higher 
rating could be assigned.

The Board points out all rating provisions under which any 
potentially higher evaluation could be assigned have already 
been considered, as above.  In reviewing this claim, as the 
above analysis reflects, the Board has considered whether a 
separate disability rating for any right knee recurrent 
subluxation or lateral instability is warranted, in addition 
the rating already provided for service-connected 
chondromalacia (a form of arthritis) and other service-
connected knee complications (variously diagnosed as 
arthritis), but had determined that the weight of the 
credible evidence is against a finding of separate right knee 
disability based on recurrent subluxation or lateral 
instability.  

D.  Extraschedular Consideration

Compensation and Pension Service, is authorized to approve an 
extraschedular evaluation if the case "presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1) (2009).  

The question of an extraschedular rating is a component of a 
claim for an increased rating. See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Thun v. Peake, 
22 Vet. App. 111 (2008).

In this case, the evidence has not shown that the individual 
Veteran's service-connected disabilities under evaluation 
have caused him marked interference with employment, meaning 
above and beyond that contemplated by the current schedular 
rating under the schedular rating criteria.  The schedular 
rating criteria specifically contemplate limitations of 
motion of the joints, including due to complaints of pain and 
various orthopedic factors, and provide for other potential 
ratings based on instability or ankylosis.  The psychiatric 
rating criteria is comprehensive, and specifically includes 
occupational and social impairment with reduced reliability 
and productivity, and the Veteran's reported symptoms such as 
depression, irritability, anger, sleep difficulty, mood 
impairment, isolation, and startle response and 
hypervigilance similar to anxiety. 

The Board notes that the Veteran has been awarded a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU); however, the grant of 
TDIU considered all service-connected disabilities combined, 
as well as relevant employment history.  

The Veteran's service-connected disabilities also have not 
necessitated frequent periods of hospitalization, or 
otherwise rendered impracticable the application of the 
regular schedular standards.  In the absence of the evidence 
of such factors, the Board is not required to remand this 
case to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 237, 
238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the Board is granting an increased rating 
of 30 percent for a left foot disability, and denying an 
increased rating in excess of 10 percent for a right knee 
disability, and denying a higher initial disability rating 
then 50 percent for PTSD.  This determination takes into full 
account the potential availability of any "staged rating" 
based upon incremental increases in severity of service-
connected 


disability during the pendency of the claims under review.  
To the extent any higher level of compensation is sought, the 
preponderance of the evidence is against these claims, and 
hence the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  See also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).     


ORDER

An initial rating higher than 50 percent for PTSD is denied.

A 30 percent rating for residuals, Austin bunionectomy and 
arthroplasty, second toe, with hallux valgus and tinea pedis, 
left foot, from February 5, 2003, is granted.

An increased rating in excess of 10 percent for 
chondromalacia, right knee, status post arthroscopic surgery, 
is denied.

The appeal for a compensable rating for alveolar fracture 
residuals in area no. 9 is dismissed.

The appeal for service connection for a back ache is 
dismissed.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


